Citation Nr: 1501953	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-29 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability of the bilateral shoulders.

2.  Entitlement to service connection for a disability of the right lower extremity.

3.  Entitlement to service connection for a disability of the bilateral upper extremities, other than a disability of the bilateral shoulders and carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In February 2013, the Board denied the Veteran's claims.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded the Board's February 2013 decision to the extent it denied the Veteran's claims for service connection.  

This case was most recently before the Board in February 2014, when it remanded the Veteran's claims in order to obtain VA treatment records and provide the Veteran with additional neurologic and orthopedic examinations.  Additional VA treatment records were obtained, and the Veteran was provided with additional examinations in April 2014 and June 2014.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board's February 2014 remand recharacterized the Veteran's claim of entitlement to service connection for a disability of the upper extremities to include not only neurological symptoms, but also orthopedic symptoms.  Given the development that occurred pursuant to the Board's February 2014 remand, the Board has recharacterized the issues on appeal as set forth above.



FINDINGS OF FACT

1.  The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has a bilateral shoulder disability and a disability of the right lower extremity as a result of active military service or other service-connected disabilities.

2.  The weight of the competent evidence of record is against a finding that a disability of the bilateral arms (other than the already-service-connected bilateral shoulder disability and carpal tunnel syndrome) is related to service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for a bilateral shoulder disability and right lower extremity disability is warranted.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2014).

2.  A disability of the bilateral arms (other than a bilateral shoulder disability and carpal tunnel syndrome) is not the result of active service, nor is it the result of, nor is it aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted the Veteran's claims of entitlement to service connection for a bilateral shoulder disability and a disability of the right lower extremity; any error relating to the duties to notify and assist with respect to these claims is moot.  

With respect to the Veteran's claim of entitlement to service connection for a bilateral arm disability other than a bilateral shoulder disability or carpal tunnel syndrome, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, correspondence dated April 2012 provided all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the Veteran's claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service medical records, VA treatment records, and private medical records have been obtained, to the extent available.   

The Veteran has been provided with examinations of her bilateral upper extremities.  With the exception discussed in further detail below, the examiners reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  In particular, the Board remanded to obtain examinations in conjunction with a JMR, and neither the Veteran, nor her representative, has not questioned the adequacy of the examinations, again with the exceptions set forth below, has objected to the adequacy of the provided examinations.  The Board, therefore, finds the medical record to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.



Service Connection for Disabilities of the Shoulders and Right Lower Extremity

The Board finds that the Veteran is entitled to service connection for a bilateral shoulder disability and a right lower extremity disability.

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to the presence of a current disability, a June 2014 VA examination diagnosed the Veteran with degenerative joint disease of the right and left shoulders.  The April 2014 VA examination diagnosed the Veteran with a "chronic or old" L5 level radiculopathy of the right lower extremity.  Thus, a current disability is shown with respect to both of the Veteran's claims.  

With regard to an in-service event or injury, the Veteran complained of bilateral shoulder pain while in service in 2002.  The Veteran is primarily claiming that her right lower extremity disability is secondary to her service-connected back disability; the Board notes that the Veteran is service connected for low back pain with nerve root distribution changes.

With regard to medical evidence of nexus between the Veteran's bilateral shoulder disability and her military service, the June 2014 VA examiner opined that it was at least as likely as not that the Veteran's right shoulder disability was related to the Veteran's active duty service.  As a rationale for this opinion, the examiner noted, among other medical evidence, the Veteran's 2002 complaint of bilateral shoulder pain.  The Board acknowledges that the June 2014 VA examiner did not offer an opinion regarding the relationship between the Veteran's left shoulder disability and her active duty service.  The Board notes that the Veteran has asserted that the symptoms associated with her left shoulder disability have persisted since her separation from service.  In light of the Veteran's in-service complaints of bilateral shoulder pain and her current diagnosis with bilateral degenerative joint disease of the shoulders, the Board finds that the weight of the evidence, including the Veteran's own contentions of continuity of symptomatology, indicates that the Veteran incurred a bilateral shoulder disability during service.  Service connection for a bilateral shoulder disability is warranted, and the Veteran's claim for service connection is granted.

With regard to medical evidence of nexus between the Veteran's right leg radiculopathy and her service connected low back pain with nerve root distribution changes, the April 2014 examiner opined that the Veteran's radiculopathy was "most likely related to a structural back pathology."  The Board acknowledges that the examiner did not explicitly find that the Veteran's radiculopathy was related to the low back disability for which the Veteran has received service connection.  Given the Veteran is service-connected for a low back disability and has now been diagnosed with an L5-level radiculopathy, however, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right lower extremity radiculopathy is related to her low back disability.  Service connection for a disability of the right lower extremity is warranted, and the Veteran's claim for service connection is granted.

Service Connection for a Disability of the Bilateral Upper Extremities (Other than the Bilateral Shoulders)

The Veteran contends that she is entitled to service connection for a disability affecting the bilateral upper extremities.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

With regard to a current disability of the bilateral upper extremities, the Board first notes that the Veteran is already in receipt of service connection for a number of disabilities, including a cervical spine disability, a bilateral shoulder disability, and carpal tunnel syndrome of the bilateral upper extremities.  The Board will thus examine whether the evidence indicates that the Veteran suffers from a disability affecting the upper extremities distinct from these already service-connected disabilities.  

In October 2004, the Veteran was treated for left upper extremity paresthesias associated with her cervical neck pain.  At the Veteran's November 2004 separation examination, the Veteran endorsed a history of neck and shoulder pain.  Clinical and neurological examinations of the upper extremities were normal.  The Veteran had a nuclear bone scan in January 2005 that was unremarkable for osseous abnormality of the upper extremities other than arthritis of the right shoulder.

In February 2005, the Veteran was diagnosed with mild left median neuropathy consistent with carpal tunnel syndrome; neurological impairment of the right upper extremity was not shown.  The examiner also diagnosed mild C5-6 diffuse bulging but found insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder, or residuals.  In December 2005, the Veteran was assessed as having suspected carpal tunnel syndrome after complaining of tingling and pain in both hands.  There was no suggestion of cervical radiculopathy.  A January 2006 EMG/nerve conduction velocity study of the upper extremities was normal, with no evidence of focal nerve impingement, neuropathy or radiculopathy.  In follow-up notes dated in January 2006 and February 2006, it was noted that despite normal nerve study results, the Veteran's symptoms in the upper extremities were consistent with carpal tunnel syndrome.  The report was silent as to any suggestion of cervical radiculopathy.

The Veteran underwent a VA examination in March 2006.  The examiner diagnosed bilateral CTS and migraine-type headaches and stated the CTS did not appear to be exacerbated by neck pain or radiculopathy.  In January 2007, a private physician noted diffuse paresthesias involving both upper extremities.  Nerve studies from February 2007 were essentially normal.  In February 2007, a problem list included paresthesias involving both upper extremities.  While the Veteran underwent a VA examination of the peripheral nerves in July 2007, the Board will not further discuss the results of this examination, because the JMR found the examiner's findings to be contradictory.

In March 2008, neurological examination showed no deficit; deep tendon reflexes were 2+ throughout, strength was 5/5, and sensory was grossly intact with no identified focal or global neurological deficit.  The clinical impression noted carpal tunnel syndrome but was silent regarding any current cervical radiculopathy. 

In August 2008, the Veteran stated she had cervical spasms that caused pain and discomfort in the upper extremities.  She also complained of pain shooting up and down the shoulders and arms.

The Veteran underwent a VA neurological examination in April 2014.  The examiner diagnosed the Veteran only with carpal tunnel syndrome of the upper extremities, for which the Veteran is already in receipt of service connection.  The examiner opined that the Veteran did not appear to have ever had radiculopathy affecting either upper extremity.  A June 2014 VA orthopedic examination found no disability of the Veteran's upper extremities other than carpal tunnel syndrome and the above-discussed shoulder disability.  

Review of the evidence of record does not show that the Veteran has a disability of the bilateral upper extremities that is distinct from the already service-connected disabilities of a bilateral shoulder disability, carpal tunnel syndrome, and a cervical spine disability.  Nerve studies, including those conducted in April 2014, have been unable to find neuropathy of the bilateral upper extremities.  While the Board acknowledges the Veteran's complaints of pain, VA does not generally grant service connection for symptoms of pain alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.  

With respect to the Veteran's lay statements regarding pain in her arms, the Board has no reason to doubt that the Veteran currently experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's lay assertions prompted VA to request testing of the Veteran's arms to determine whether the symptoms she experienced amounted to a disability for VA purposes.  The Veteran, as a layperson, is not competent to report that any symptoms that she currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience pain in her arms, her statements are not sufficient to establish a current arm disability at this time, particularly given that VA examiners were unable to associate the Veteran's symptoms of pain to a recognized disability distinct from the carpal tunnel syndrome, cervical spine disability, and shoulder disability for which the Veteran is already service connected.
	
In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a disability of the bilateral upper extremities.  As the preponderance of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral shoulder disability is granted.

Service connection for a disability of the right lower extremity is granted.

Service connection for a disability of the bilateral upper extremities, excluding the bilateral shoulders, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


